                     UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVIS10N
UNITED STATES OF AMERICA
                                        DOCKET NO.3:18CR154‑RJC
             V.
                                                          FACTUAL BASIS
APRIL NICOLE PITCHFORD


       NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
support of the plea agreement filed simultaneously in this matter.

        This Factual Basis is filed pursuant to Local Criminal Rule I1.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea(s) that the defendant will
tender pursuant to the plea agreement, and that the facts set forth in this Factual Basis are sufficient
to establish all of the elements of the crime(s). The parties agree not to object to or otherwise
contradict the facts set forth in this Factual Basis.

        Upon acceptance of the plea, the United States will submit to the Probation Office a
"Statement of Relevant Conduct" pursuant to Local Criminal Rule 32.4. The defendant may
submit (but is not required to submit) a response to the Government's "Statement of Relevant
Conduct" within seven days of its submission. The parties understand and agree that this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that they
have the right to object to facts set forth in the presentence report that are not contained in this
Factual Basis. Either party may present to the Court additional relevant facts that do not contradict
facts set forth in this Factual Basis.

        l.     Between on or about October 18,2016 and October 19,2016, the defendant
employed and used a four year old minor to create a video depicting sexually explicit conduct.
The video was created at a residence in Mecklenburg County. In the video, the defendant uses the
child's hand to masturbate the defendant's genitals. The child is asleep.

       2.        The defendant created the video with her Apple iPhone. After creating the video,
she sent it by text message to another individual.

R. ANDREW MURRAY




COR               N DALL
ASSISTA                            ATTORNEY




    Case 3:18-cr-00154-RJC-DSC Document 16 Filed 11/26/18 Page 1 of 2
                     Defendant's Counsel's Signature and Acknowledsment

       I have read this Factual Basis, the Bill of lndictment,  and the plea agreement in this case,
and have discussed them with the defendant. Based on those discussions, I am satisfied that the
defendant understands the Factual Basis, the Bill of Indictment and the plea agreement. I hereby
certifu that the defendant does not dispute this Factual Basis.


                                                                     DATED:     11126118


Attorney for Defendant




                                                 2




    Case 3:18-cr-00154-RJC-DSC Document 16 Filed 11/26/18 Page 2 of 2
